Exhibit 99.1 Mercantile Bank Corporation Reports Strong Second Quarter 2016 Results Earnings per share growth and increased commercial term loan originations highlight quarter GRAND RAPIDS, Mich., July 19, 201 6 – Mercantile Bank Corporation (NASDAQ: MBWM) ("Mercantile") reported net income of $7.4 million, or $0.46 per diluted share, for the second quarter of 2016, compared with net income of $6.6 million, or $0.39 per diluted share, for the respective prior-year period. Net income during the first six months of 2016 totaled $16.0 million, or $0.98 per diluted share, compared to $13.2 million, or $0.78 per diluted share, during the first six months of 2015. The second quarter was highlighted by: ● Strong earnings performance and capital position ● Increased net interest margin ● Strong asset quality, as reflected by low levels of nonperforming assets and loans in the 30- to 89-days delinquent category ● New commercial term loan originations of approximately $193 million ● Sustained strength in commercial loan pipeline “Mercantile continued its solid 2016 performance with an excellent quarter that reflects our bank’s position as an industry leader in our markets,” said Michael Price, Chairman, President and Chief Executive Officer of Mercantile. “Our sound earnings performance and balance sheet and sustained strength in commercial loan originations make us very confident that the strong results achieved during the first half of the year can be extended throughout the remainder of 2016.” O perating Results Total revenue, which consists of net interest income and noninterest income, was $31.2 million during the second quarter of 2016, up $2.1 million or 7.2 percent from the prior-year second quarter. Net interest income during the second quarter of 2016 was $27.1 million, up $2.1 million or 8.2 percent from the second quarter of 2015, primarily reflecting an increased net interest margin and a higher level of earning assets. The net interest margin was 4.01 percent in the second quarter of 2016, up from 3.83 percent in the prior-year second quarter due to an increased yield on average earning assets. The higher yield primarily resulted from both an increased yield on securities and a change in earning asset mix. The increased yield on securities was mainly due to a significant level of accelerated discount accretion on called U.S. Government agency bonds being recorded as interest income. The accelerated discount accretion totaled $1.5 million during the second quarter of 2016 and $1.8 million during the first six months of 2016, positively impacting the net interest margin by 22 basis points and 13 basis points in the respective periods. A nominal level of accelerated discount on called U.S. Government agency bonds was recorded as interest income during the comparable 2015 periods. The net interest margin has been relatively stable over the past eight quarters, ranging from 3.79 percent to 4.01 percent. Mercantile’s yield on loans has generally declined during this time period, consistent with the industry and primarily due to the ongoing low interest rate environment and competitive industry pressures. In Mercantile’s case, however, the negative impact of the lower loan yield has been largely offset by assets shifting out of the low-yielding securities portfolio and into the higher-yielding loan portfolio, thus capitalizing on an opportunity growing out of the 2014 merger with Firstbank Corporation. Average loans represented about 86 percent of average earning assets during the second quarter of 2016, up from approximately 81 percent during the second quarter of 2015. The reallocation of earning assets strategy was completed during the second quarter of 2016 as the level of investments reached the internal policy guideline. As indicated in previous quarters, net interest income and the net interest margin during the second quarter of 2016 and the prior-year second quarter were affected by purchase accounting accretion and amortization entries associated with the fair value measurements recorded effective June 1, 2014. An increase in interest income on loans totaling $0.9 million and an increase in interest expense on subordinated debentures totaling $0.2 million were recorded during the second quarter of 2016. An increase in interest income on loans totaling $1.5 million and decreases in interest expense on deposits and FHLB advances aggregating $0.6 million were recorded during the second quarter of 2015. In addition, an increase in interest expense on subordinated debentures totaling $0.2 million was recorded during the same time period. Mercantile expects to continue to record adjustments in interest income on loans and interest expense on subordinated debentures in future periods; however, the adjustments to interest expense on deposits and FHLB advances ended in July and June of 2015, respectively. The resulting increase in interest expense negatively impacted the net interest margin by approximately eight to ten basis points after July 31, 2015. Mercantile recorded a $1.1 million provision for loan losses during the second quarter of 2016 compared to a negative $0.6 million provision during the respective 2015 period. The provision expense recorded during the second quarter of 2016 primarily reflects ongoing loan growth and increased allocations related to environmental factors, while the negative provision recorded during the prior-year second quarter resulted from multiple factors, including recoveries of previously charged-off loans, reversals of specific reserves, a reduced level of loan-rating downgrades and ongoing loan-rating upgrades. Noninterest income during the second quarter of 2016 was $4.1 million, up slightly from the $4.0 million in noninterest income recorded during the second quarter of 2015. A higher level of service charges on accounts, in large part reflecting an ongoing project to ensure all depositors are in a product that best meets their needs and is priced appropriately, was substantially offset by decreased mortgage banking income. The decline in mortgage banking income primarily reflects a decreased level of refinance activity. Noninterest expense totaled $19.2 million during the second quarter of 2016, down $1.2 million or 5.7 percent from the respective 2015 period, primarily due to lower salary and benefit expenses and nonperforming asset costs. Salary and benefit costs totaled $10.8 million during the current-year second quarter, down $0.3 million or 2.5 percent from the prior-year second quarter primarily due to decreased bonus accrual. Nonperforming asset costs during the second quarter of 2016 were $0.3 million lower than the amount expensed during the second quarter of 2015. Mr. Price continued: “While our net interest margin was positively impacted by the recording of accelerated discount accretion on called U.S. Government agency bonds, we are very pleased with the strength and stability of our core net interest margin, reflecting our continued focus on loan pricing discipline and strong asset quality. Our net interest income is expected to benefit from any further rate hikes initiated by the Federal Open Market Committee in light of our balance sheet structure. We continue to identify opportunities to enhance fee income and are now realizing the full cost savings associated with the cost efficiency program that was announced in the latter part of 2015, both of which should positively impact operating results during the remainder of 2016.” B alance Sheet As of June 30, 2016, total assets were $3.00 billion, up $96.4 million or 3.3 percent from December 31, 2015; total loans increased $102 million, or 4.5 percent, to $2.38 billion over the same time period, representing an annualized growth rate of approximately 9 percent. During the twelve months ended June 30, 2016, total loans were up $208 million or 9.6 percent. Approximately $193 million in commercial term loans to new and existing borrowers were originated during the second quarter of 2016, as ongoing sales and relationship building efforts resulted in increased lending opportunities. As of June 30, 2016, unfunded commitments on commercial construction and development loans totaled approximately $92 million, which are expected to be largely funded over the next twelve months. Robert B. Kaminski, Jr., Executive Vice President and Chief Operating Officer of Mercantile, noted: “As reflected by the increased level of new commercial term loan originations during the second quarter of 2016, our lending staff continues to develop new relationships in our market areas and serve the credit needs of our existing customers. We remain focused on loan pricing discipline and quality, and based on the strength of our current loan pipeline, we are confident that we can continue to grow the portfolio in future periods. We are particularly pleased with the growth of the commercial loan portfolio, and we have recently implemented strategic initiatives to increase our market presence in the residential mortgage and consumer loan areas. These initiatives, including the hiring of loan originators, the introduction of new and enhanced loan products, loan specials, and increased marketing efforts, should positively impact these portfolios in upcoming periods.” Commercial-related real estate loans continue to comprise a majority of Mercantile’s loan portfolio, representing about 55 percent of total loans as of June 30, 2016. Non-owner occupied commercial real estate (“CRE”) loans and owner-occupied CRE loans equaled approximately 30 percent and 18 percent of total loans, respectively, as of June 30, 2016. Commercial and industrial loans represented approximately 32 percent of total loans as of June 30, 2016. As of June 30, 2016, total deposits were $2.28 billion, up $4.3 million from December 31, 2015, and $0.9 million from June 30, 2015. Local deposits were up $29.1 million since year-end 2015 and $40.1 million over the past twelve months; growth in local deposits was primarily driven by new commercial loan relationships. Wholesale funds were $275 million, or approximately 11 percent of total funds, as of June 30, 2016, compared to $189 million, or approximately 8 percent of total funds, as of December 31, 2015, and $184 million, or approximately 7 percent of total funds, as of June 30, 2015. Asset Quality Nonperforming assets at June 30, 2016 were $6.0 million, compared to $6.3 million as of March 31, 2016, and $6.7 million as of December 31, 2015; at each period-end, nonperforming assets represented 0.2% of total assets. The level of past due loans remains nominal, and the number and aggregate dollar amount of loan relationships on the internal watch list continue to decline. Net loan charge-offs were $0.3 million during the second quarter of 2016, less than $0.1 million in the linked quarter, and $3.9 million in the prior-year second quarter. Capital Position Shareholders’ equity totaled $345 million as of June 30, 2016, an increase of $10.8 million from year-end 2015. The Bank’s capital position remains above “well-capitalized” with a total risk-based capital ratio of 13.1 percent as of June 30, 2016, compared to 13.5 percent at December 31, 2015. At June 30, 2016, the Bank had approximately $82 million in excess of the 10.0 percent minimum regulatory threshold required to be considered a “well-capitalized” institution. Mercantile reported 16,271,061 total shares outstanding at June 30, 2016. As part of a $20 million common stock repurchase program announced in January of 2015, Mercantile repurchased approximately 168,000 shares for $3.7 million, or a weighted average all-in cost per share of $22.23, during the first six months of 2016; since the program’s inception, Mercantile repurchased approximately 956,000 shares, or nearly 6 percent of total shares outstanding at year-end 2014, for $19.5 million, or a weighted average all-in cost per share of $20.38, representing approximately 97 percent of the originally authorized program. Future share repurchases totaling $15.5 million can be made under the program, which was expanded by $15 million earlier this year. Mr. Price concluded: “Our community banking philosophy, including our focus on building and developing value-added relationships with customers in our market areas, and commitment to meeting growth objectives in a disciplined manner continue to produce strong operating results. We remain committed to increasing shareholder return as reflected by the increased quarterly cash dividend and ongoing common stock repurchase program. We are confident that Mercantile will continue its strong financial performance in the latter half of 2016 and beyond, and we believe that our sound financial condition positions us to meet growth targets and further enhance shareholder value.” About Mercantile Bank Corporation Based in Grand Rapids, Michigan, Mercantile Bank Corporation is the bank holding company for Mercantile Bank of Michigan. Mercantile provides banking services to businesses, individuals and governmental units, and differentiates itself on the basis of service quality and the expertise of its banking staff. Mercantile has assets of approximately $3.0 billion and operates 48 banking offices serving communities in central and western Michigan. Mercantile Bank Corporation’s common stock is listed on the NASDAQ Global Select Market under the symbol “MBWM.” Forward-Looking Statements This news release contains comments or information that constitute forward-looking statements (within the meaning of the Private Securities Litigation Reform Act of 1995) that are based on current expectations that involve a number of risks and uncertainties. Actual results may differ materially from the results expressed in forward-looking statements. Factors that might cause such a difference include changes in interest rates and interest rate relationships; demand for products and services; the degree of competition by traditional and nontraditional competitors; changes in banking regulation or actions by bank regulators; changes in tax laws; changes in prices, levies, and assessments; the impact of technological advances; governmental and regulatory policy changes; the outcomes of contingencies; trends in customer behavior as well as their ability to repay loans; changes in local real estate values; changes in the national and local economies; and other factors, including risk factors, disclosed from time to time in filings made by Mercantile with the Securities and Exchange Commission. Mercantile undertakes no obligation to update or clarify forward-looking statements, whether as a result of new information, future events or otherwise. FOR FURTHER INFORMATION: Michael Price Charles Christmas Chairman, President & CEO Executive Vice President & CFO 616-726-1600 616-726-1202 mprice@mercbank.com cchristmas@mercbank.com Mercantile Bank Corporation Second Quarter 2016 Results MERCANTILE BANK CORPORATION CONSOLIDATED BALANCE SHEETS (Unaudited) JUNE 30, DECEMBER 31, JUNE 30, 2016 2015 2015 ASSETS Cash and due from banks $ 60,087,000 $ 42,829,000 $ 44,811,000 Interest-earning deposits 46,896,000 46,463,000 83,774,000 Federal funds sold 0 599,000 9,846,000 Total cash and cash equivalents 106,983,000 89,891,000 138,431,000 Securities available for sale 323,452,000 346,992,000 373,446,000 Federal Home Loan Bank stock 8,026,000 7,567,000 7,567,000 Loans 2,379,940,000 2,277,727,000 2,171,832,000 Allowance for loan losses ) ) ) Loans, net 2,362,830,000 2,262,046,000 2,155,271,000 Premises and equipment, net 45,558,000 46,862,000 47,902,000 Bank owned life insurance 66,537,000 58,971,000 58,409,000 Goodwill 49,473,000 49,473,000 49,473,000 Core deposit intangible 11,228,000 12,631,000 14,061,000 Other assets 25,849,000 29,123,000 31,384,000 Total assets $ 2,999,936,000 $ 2,903,556,000 $ 2,875,944,000 LIABILITIES AND SHAREHOLDERS' EQUITY Deposits: Noninterest-bearing $ 733,573,000 $ 674,568,000 $ 612,222,000 Interest-bearing 1,546,145,000 1,600,814,000 1,666,572,000 Total deposits 2,279,718,000 2,275,382,000 2,278,794,000 Securities sold under agreements to repurchase 136,690,000 154,771,000 152,081,000 Federal Home Loan Bank advances 178,000,000 68,000,000 48,000,000 Subordinated debentures 44,494,000 55,154,000 54,813,000 Accrued interest and other liabilities 16,457,000 16,445,000 13,285,000 Total liabilities 2,655,359,000 2,569,752,000 2,546,973,000 SHAREHOLDERS' EQUITY Common stock 303,336,000 304,819,000 310,136,000 Retained earnings 38,553,000 27,722,000 18,766,000 Accumulated other comprehensive income 2,688,000 1,263,000 69,000 Total shareholders' equity 344,577,000 333,804,000 328,971,000 Total liabilities and shareholders' equity $ 2,999,936,000 $ 2,903,556,000 $ 2,875,944,000 Mercantile Bank Corporation Second Quarter 2016 Results MERCANTILE BANK CORPORATION CONSOLIDATED REPORTS OF INCOME (Unaudited) THREE MONTHS ENDED THREE MONTHS ENDED SIX MONTHS ENDED SIX MONTHS ENDED June 30, 2016 June 30, 2015 June 30, 2016 June 30, 2015 INTEREST INCOME Loans, including fees $ 26,887,000 $ 25,587,000 $ 53,666,000 $ 50,898,000 Investment securities 3,197,000 2,012,000 5,250,000 4,234,000 Other interest-earning assets 63,000 64,000 120,000 120,000 Total interest income 30,147,000 27,663,000 59,036,000 55,252,000 INTEREST EXPENSE Deposits 1,819,000 1,775,000 3,685,000 3,675,000 Short-term borrowings 47,000 39,000 91,000 76,000 Federal Home Loan Bank advances 575,000 151,000 925,000 303,000 Other borrowed money 606,000 657,000 1,353,000 1,308,000 Total interest expense 3,047,000 2,622,000 6,054,000 5,362,000 Net interest income 27,100,000 25,041,000 52,982,000 49,890,000 Provision for loan losses 1,100,000 ) 1,700,000 ) Net interest income after provision for loan losses 26,000,000 25,641,000 51,282,000 50,890,000 NONINTEREST INCOME Service charges on accounts 1,090,000 812,000 2,038,000 1,582,000 Credit and debit card income 1,080,000 1,079,000 2,095,000 2,291,000 Mortgage banking income 744,000 999,000 1,342,000 1,687,000 Earnings on bank owned life insurance 298,000 262,000 584,000 548,000 Other income 852,000 869,000 5,091,000 1,607,000 Total noninterest income 4,064,000 4,021,000 11,150,000 7,715,000 NONINTEREST EXPENSE Salaries and benefits 10,801,000 11,074,000 21,796,000 21,158,000 Occupancy 1,480,000 1,479,000 3,084,000 3,052,000 Furniture and equipment 522,000 596,000 1,047,000 1,220,000 Data processing costs 1,970,000 1,872,000 3,962,000 3,642,000 FDIC insurance costs 365,000 483,000 757,000 960,000 Other expense 4,055,000 4,846,000 8,415,000 9,559,000 Total noninterest expense 19,193,000 20,350,000 39,061,000 39,591,000 Income before federal income tax expense 10,871,000 9,312,000 23,371,000 19,014,000 Federal income tax expense 3,437,000 2,754,000 7,388,000 5,810,000 Net Income $ 7,434,000 $ 6,558,000 $ 15,983,000 $ 13,204,000 Basic earnings per share $ 0.46 $ 0.39 $ 0.98 $ 0.78 Diluted earnings per share $ 0.46 $ 0.39 $ 0.98 $ 0.78 Average basic shares outstanding 16,240,966 16,767,393 16,266,311 16,852,002 Average diluted shares outstanding 16,268,839 16,803,846 16,293,250 16,887,702 Mercantile Bank Corporation Second Quarter 2016 Results MERCANTILE BANK CORPORATION CONSOLIDATED FINANCIAL HIGHLIGHTS (Unaudited) Quarterly Year-To-Date (dollars in thousands except per share data) 2nd Qtr 1st Qtr 4th Qtr 3rd Qtr 2nd Qtr EARNINGS Net interest income $ 27,100 25,882 25,659 25,625 25,041 52,982 49,890 Provision for loan losses $ 1,100 600 500 ) ) 1,700 ) Noninterest income $ 4,064 7,086 4,046 4,277 4,021 11,150 7,715 Noninterest expense $ 19,193 19,868 20,097 19,693 20,350 39,061 39,591 Net income before federal income tax expense $ 10,871 12,500 9,108 10,709 9,312 23,371 19,014 Net income $ 7,434 8,549 6,480 7,336 6,558 15,983 13,204 Basic earnings per share $ 0.46 0.52 0.40 0.45 0.39 0.98 0.78 Diluted earnings per share $ 0.46 0.52 0.40 0.45 0.39 0.98 0.78 Average basic shares outstanding 16,240,966 16,291,654 16,314,953 16,425,933 16,767,393 16,266,311 16,852,002 Average diluted shares outstanding 16,268,839 16,325,475 16,352,187 16,461,794 16,803,846 16,293,250 16,887,702 PERFORMANCE RATIOS Return on average assets % Return on average equity % Net interest margin (fully tax-equivalent) % Efficiency ratio % Full-time equivalent employees YIELD ON ASSETS / COST OF FUNDS Yield on loans % Yield on securities % Yield on other interest-earning assets % Yield on total earning assets % Yield on total assets % Cost of deposits % Cost of borrowed funds % Cost of interest-bearing liabilities % Cost of funds (total earning assets) % Cost of funds (total assets) % PURCHASE ACCOUNTING ADJUSTMENTS Loan portfolio - increase interest income $ 935 1,316 1,074 1,354 1,494 2,251 2,910 Time deposits - reduce interest expense $ 0 0 0 196 587 0 1,175 FHLB advances - reduce interest expense $ 0 0 0 0 11 0 22 Trust preferred - increase interest expense $ 171 171 171 171 171 342 342 Core deposit intangible - increase overhead $ 688 715 715 715 768 1,403 1,562 CAPITAL Tangible equity to tangible assets % Tier 1 leverage capital ratio % Common equity risk-based capital ratio % Tier 1 risk-based capital ratio % Total risk-based capital ratio % Tier 1 capital $ 330,710 324,296 329,858 324,911 325,304 330,710 325,304 Tier 1 plus tier 2 capital $ 347,819 340,557 345,539 341,029 341,865 347,819 341,865 Total risk-weighted assets $ 2,685,823 2,596,517 2,570,015 2,511,174 2,509,001 2,685,823 2,509,001 Book value per common share $ 21.18 20.86 20.41 20.20 19.85 21.18 19.85 Tangible book value per common share $ 17.45 17.07 16.61 16.34 16.02 17.45 16.02 Cash dividend per common share $ 0.16 0.16 0.15 0.15 0.14 0.32 0.28 ASSET QUALITY Gross loan charge-offs $ 397 475 1,266 182 4,383 872 4,831 Recoveries $ 145 456 328 239 494 601 2,352 Net loan charge-offs (recoveries) $ 252 19 938 ) 3,889 271 2,479 Net loan charge-offs to average loans % < 0.01% % (0.01% ) % % % Allowance for loan losses $ 17,110 16,262 15,681 16,119 16,561 17,110 16,561 Allowance to originated loans % Nonperforming loans $ 5,168 4,842 5,444 8,214 8,103 5,168 8,103 Other real estate/repossessed assets $ 815 1,478 1,293 2,272 2,033 815 2,033 Nonperforming loans to total loans % Nonperforming assets to total assets % NONPERFORMING ASSETS - COMPOSITION Residential real estate: Land development $ 42 30 23 378 380 42 380 Construction $ 319 0 0 0 0 319 0 Owner occupied / rental $ 2,893 2,955 3,515 3,714 3,316 2,893 3,316 Commercial real estate: Land development $ 125 140 155 170 184 125 184 Construction $ 0 0 0 0 0 0 0 Owner occupied $ 2,263 2,877 2,743 2,741 2,726 2,263 2,726 Non-owner occuiped $ 134 151 191 3,193 3,286 134 3,286 Non-real estate: Commercial assets $ 165 137 69 271 212 165 212 Consumer assets $ 42 30 41 19 32 42 32 Total nonperforming assets 5,983 6,320 6,737 10,486 10,136 5,983 10,136 NONPERFORMING ASSETS - RECON Beginning balance $ 6,320 6,737 10,486 10,136 27,931 6,737 31,429 Additions - originated loans $ 1,096 1,123 927 1,161 2,972 2,219 3,556 Merger-related activity $ 0 0 656 163 166 0 271 Return to performing status $ 0 0 ) 0 0 0 (5 ) Principal payments $ ) Sale proceeds $ ) Loan charge-offs $ ) Valuation write-downs $ ) (8 ) Ending balance $ 5,983 6,320 6,737 10,486 10,136 5,983 10,136 LOAN PORTFOLIO COMPOSITION Commercial: Commercial & industrial $ 750,136 714,612 696,303 643,118 622,073 750,136 622,073 Land development & construction $ 40,529 39,630 45,120 47,734 47,622 40,529 47,622 Owner occupied comm'l R/E $ 438,798 441,662 445,919 427,016 422,354 438,798 422,354 Non-owner occupied comm'l R/E $ 716,930 666,013 644,351 636,227 603,724 716,930 603,724 Multi-family & residential rental $ 113,361 112,533 115,003 123,525 124,658 113,361 124,658 Total commercial $ 2,059,754 1,974,450 1,946,696 1,877,620 1,820,431 2,059,754 1,820,431 Retail: 1-4 family mortgages $ 189,119 185,535 190,385 193,003 201,907 189,119 201,907 Home equity & other consumer $ 131,067 135,683 140,646 146,765 149,494 131,067 149,494 Total retail $ 320,186 321,218 331,031 339,768 351,401 320,186 351,401 Total loans $ 2,379,940 2,295,668 2,277,727 2,217,388 2,171,832 2,379,940 2,171,832 END OF PERIOD BALANCES Loans $ 2,379,940 2,295,668 2,277,727 2,217,388 2,171,832 2,379,940 2,171,832 Securities $ 331,478 351,372 354,559 374,740 381,013 331,478 381,013 Other interest-earning assets $ 46,896 62,814 47,062 60,106 93,620 46,896 93,620 Total earning assets (before allowance) $ 2,758,314 2,709,854 2,679,348 2,652,234 2,646,465 2,758,314 2,646,465 Total assets $ 2,999,936 2,926,056 2,903,556 2,881,377 2,875,944 2,999,936 2,875,944 Noninterest-bearing deposits $ 733,573 678,100 674,568 619,125 612,222 733,573 612,222 Interest-bearing deposits $ 1,546,145 1,587,022 1,600,814 1,635,004 1,666,572 1,546,145 1,666,572 Total deposits $ 2,279,718 2,265,122 2,275,382 2,254,129 2,278,794 2,279,718 2,278,794 Total borrowed funds $ 362,665 308,148 281,830 284,919 258,599 362,665 258,599 Total interest-bearing liabilities $ 1,908,810 1,895,170 1,882,644 1,919,923 1,925,171 1,908,810 1,925,171 Shareholders' equity $ 344,577 338,553 333,804 328,820 328,971 344,577 328,971 AVERAGE BALANCES Loans $ 2,342,333 2,273,960 2,243,856 2,201,124 2,147,040 2,308,147 2,133,329 Securities $ 340,866 354,499 362,390 378,286 404,311 347,681 422,246 Other interest-earning assets $ 49,365 42,008 75,111 64,027 89,357 45,687 88,493 Total earning assets (before allowance) $ 2,732,564 2,670,467 2,681,357 2,643,437 2,640,708 2,701,515 2,644,068 Total assets $ 2,952,184 2,892,229 2,909,210 2,876,671 2,865,427 2,922,207 2,869,863 Noninterest-bearing deposits $ 702,293 652,338 656,475 621,324 591,500 677,316 574,645 Interest-bearing deposits $ 1,548,509 1,588,930 1,631,218 1,652,306 1,681,437 1,568,719 1,702,444 Total deposits $ 2,250,802 2,241,268 2,287,693 2,273,630 2,272,937 2,246,035 2,277,089 Total borrowed funds $ 347,191 299,956 276,585 263,264 251,996 323,573 251,708 Total interest-bearing liabilities $ 1,895,700 1,888,886 1,907,803 1,915,570 1,933,433 1,892,292 1,954,152 Shareholders' equity $ 339,357 336,870 330,032 328,332 330,126 338,113 330,402
